Citation Nr: 1727609	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  09-06 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1969 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In September 2015 the Board, in part, remanded the issue on appeal for issuance of a statement of the case (SOC) and it has been returned to the Board for appellate review.  Unfortunately, the appeal is REMANDED again to the Agency of Original Jurisdiction (AOJ).


REMAND

Pursuant to the September 2015 Board remand, the AOJ was instructed readjudicate the claim for entitlement to a TDIU and issue a SOC if the benefit sought on appeal remains denied.  Review of the evidentiary record shows this request was acknowledged by the AOJ in a June 2016 deferred rating decision; however, the request was not completed and the case subsequently returned to the Board.  "The Veteran is entitled to substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for entitlement to a TDIU in light of all the evidence of record.  If the benefit sought on appeal remains denied, a SOC should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




